Citation Nr: 0912930	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  02-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for prostate cancer, 
including as due to exposure to ionizing radiation.

2. Entitlement to service connection for cardiovascular and 
vascular disease, including as due to exposure to ionizing 
radiation.

3. Entitlement to a rating in excess of 30 percent for 
residuals of right tibia/fibula fracture, post open reduction 
internal fixation (ORIF).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1952 to October 1955 and from January 1959 to March 
1962.  The matter of service connection for prostate cancer 
is before the Board of Veterans' Appeals (Board) on appeal 
from a December 2000 rating decision of the Reno, Nevada 
Department of Veterans Affairs (VA) Regional Office (RO).  
This issue was previously before the Board in May 2007, when 
it was remanded for issuance of a supplemental statement of 
the case (SSOC).

The issues of service connection for cardiovascular and 
vascular disease and the rating for residuals of a right 
tibia/fibula fracture, post ORIF are before the Board on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  These issues were originally before the 
Board on appeal from June 2002 and July 2005 rating decisions 
of the Reno RO.  In a decision issued in May 2007, the Board, 
in pertinent part, denied the Veteran's claims.  The Veteran 
appealed that decision to the Court.  In August 2008, the 
Court issued an order that vacated the portion of the May 
2007 Board decision that addressed these issues and remanded 
the matter on appeal for readjudication consistent with the 
instructions outlined in the August 2008 Joint Motion by the 
parties.  

The issue of service connection for cardiovascular and 
vascular disease is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any further action on his part is required.


FINDINGS OF FACT

1. Prostate cancer was not manifested in service; it was not 
manifested within one year of the Veteran's discharge from 
service; and it is not shown to otherwise be related to his 
service, to include as due to any exposure to ionizing 
radiation therein.

2. The Veteran's residuals of tibia/fibula fracture are not 
shown to be manifested by nonunion of the tibia and fibula 
with loose motion requiring a brace, or by ankylosis of the 
ankle.


CONCLUSIONS OF LAW

1. Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2008).

2. A rating in excess of 30 percent is not warranted for 
residuals of right tibia/fibula fracture, post ORIF.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.71a, Diagnostic Codes (Codes) 5262, 5270, 4.118, Codes 
7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for prostate 
cancer, the Veteran was advised of VA's duties to notify and 
assist in the development of the claim.  While he did not 
receive complete notice prior to the initial rating decision, 
December 2000 and August 2003 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the Veteran of disability rating and effective date 
criteria.  

For the increased rating claim, the Court has outlined the 
notice that is necessary in such a claim.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  In Vazquez-Flores, the 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the Veteran may submit to support an increased 
rating claim.  Id.

The Veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed and the Veteran had 
actual knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).

A January 2004 letter provided the Veteran notice that he 
needed to submit evidence showing that his service-connected 
disability had gotten worse.  A January 2006 statement of the 
case (SOC) informed him of the criteria used to rate his 
right ankle disability.  A March 2006 letter explained how 
disability ratings are assigned (including that the impact of 
the disability on employment is considered) and provided 
examples of the types of medical and lay evidence the Veteran 
could submit to support an increased rating claim.  Hence, 
the Board finds that a reasonable person could be expected to 
know (from the information provided by the January 2004 and 
March 2006 letters and by the January 2006 SOC) of the 
elements of (2), (3), and (4), listed above.  Additionally, a 
reasonable person could be expected to understand from the 
March 2006 letter that he could submit evidence showing how 
his right ankle disability had impacted on his employment.  

The evidence shows the Veteran had actual knowledge that he 
could submit evidence showing his right ankle disability had 
an impact upon his employment and daily life.  As will be 
explained in detail below, statements from the Veteran have 
commented on how his right ankle disability has affected his 
employment and daily life.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for a VA examination to assess the right ankle 
disability in June 2005; a dose assessment and medical 
opinion were secured on the issue relating to prostate 
cancer, pursuant to the provisions of § 3.311.  Neither the 
Veteran nor his attorney has identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claims.


B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection for Prostate Cancer

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
Veteran served 90 days or more of continuous, active military 
service during a period of war and malignant tumors become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  Moreover, service connection can be granted for 
any disease initially diagnosed after discharge from service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases for 
which presumptive service connection may be granted if they 
are manifested in a Veteran who participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes "onsite participation" 
in a test involving the atmospheric detonation of a nuclear 
device by the U.S. or a foreign nation.  38 U.S.C.A. 
§ 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The Board notes 
that 38 C.F.R. § 3.311 does not provide presumptive service 
connection for radiogenic disease but provides special 
procedures to help a Veteran prove his or her claim on a 
direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, dose data will be requested from the 
appropriate office.  38 C.F.R. § 3.311(a)(2).  When the dose 
estimates provided pursuant to paragraph (a)(2) are reported 
as a range of doses to which a Veteran may have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.  38 C.F.R. § 3.311(a)(1).  If the Veteran was 
exposed to ionizing radiation and subsequently developed 
prostate cancer five years or more after service, the claim 
must be referred to the Under Secretary of Benefits for 
consideration before final adjudication.  38 C.F.R. 
§ 3.311(b).

The record does not contain any evidence that prostate cancer 
was manifested in service or in the Veteran's first post-
service year.  His STRs are silent for complaints, findings, 
treatment, or diagnosis relating to prostate cancer.  On 
October 1955 separation examination from his first period of 
service and on January 1962 separation examination, clinical 
examinations of the prostate were normal.  In fact, prostate 
cancer was diagnosed in November 1997, about 35 years after 
his discharge from service.  Consequently, service connection 
for prostate cancer on the basis that such malignant tumor 
became manifest in service (or on a presumptive basis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.  Prostate cancer 
is not among the listed diseases that may be presumptively 
service-connected if in radiation-exposed Veterans.  
Consequently, service connection for prostate cancer on a 
presumptive basis as a disease specific to radiation-exposed 
Veterans under 38 C.F.R. § 3.309(d)(2) is not warranted.
Prostate cancer is deemed a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2).  The record establishes the Veteran was 
exposed to ionizing radiation during participation in 
Operation CASTLE in 1954 during an official operational 
period of an atmospheric nuclear test conducted by the U.S.  
38 C.F.R. § 3.309(d)(3)(v)(J).  

Development pursuant to 38 C.F.R. § 3.311 produced an October 
2006 dose assessment from the Defense Threat Reduction Agency 
(DTRA) that provides the following: external gamma dose of 18 
rem; external neutron dose of .5 rem; internal committed dose 
to the prostate (alpha) of 4.5 rem; and internal committed 
dose to the prostate (beta + gamma) of 2 rem.  See 38 C.F.R. 
§ 3.311(a)(1).  The dose assessment explained that the 
recently implemented screening process for prostate cancer 
cases is to generate an expedited worst-case analysis of 
radiation doses.  Hence, these doses are much higher than 
estimated in previous dose assessments, thus providing 
maximum benefit of the doubt in the Veteran's favor.  [The 
Board notes that an earlier dose assessment was completed in 
November 2000; however, the record reflects this assessment 
and resulting opinion from the Under Secretary for Benefits 
were done prior to when the above noted screening process was 
implemented.  Hence, as the November 2000 assessment and 
resulting opinion are based on information less favorable to 
the Veteran than the October 2006 dose assessment and 
resulting January 2007 opinion (discussed below), the Board 
does not consider them to have substantial probative weight 
in resolving the questions in this appeal and will not 
further discuss their findings.]

In January 2007, the Under Secretary for Benefits reviewed 
the Veteran's case.  In providing an opinion, he discussed 
the Veteran's service and post-service history.  He noted 
that while the reported doses from DTRA's assessment are 
based on gamma/beta radiation, they have to be adjusted for 
neutron and alpha radiation; hence, he found the total 
adjusted prostate dose was 40 rem.  Based on a review of the 
dose assessment and screening tables, the Under Secretary 
concluded that all Pacific Proving Ground cases involving 
prostate cancers that "were diagnosed 25 or more years after 
exposure and/or who were exposed at age 25 or more have 
adjusted total prostate doses that are less than the 
applicable screening dose."  He concluded that there is no 
reasonable possibility that the Veteran's prostate cancer 
resulted from radiation exposure in service.  
In August 2003, the Veteran's attorney submitted an abstract 
of an article entitled Postradiation prostatic sarcoma which 
notes that radiation to the prostate confers a significantly 
increased risk for subsequent sarcoma, but not within the 
prostate.  It concludes that since there was only one case 
reported after therapeutic irradiation, postradiation sarcoma 
of the prostate is extremely rare.  

When evaluating this evidence, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board concludes that 
the January 2007 opinion by the Under Secretary holds the 
most probative weight and is persuasive of a conclusion that 
the Veteran's prostate cancer is not related to exposure to 
ionizing radiation.  This opinion considered the dose 
assessment that was specific to the Veteran's case, his 
history of exposure during service, post-service history, and 
the length of time since his exposure to ionizing radiation 
prior to reaching the conclusion that there was no reasonable 
possibility his prostate cancer resulted from radiation 
exposure in service.  

In contrast, the treatise evidence submitted by the Veteran's 
attorney is general information and does not discuss the 
Veteran's particular situation; hence, it does not suffice to 
show direct causation between the Veteran's radiation 
exposure and prostate cancer.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (holding that medical evidence that is 
speculative, general, or inconclusive cannot be used to 
support a claim).  Additionally, this evidence notes how rare 
postradiation prostatic sarcoma is and does not even provide 
support for the likelihood of a general relationship between 
prostate cancer and radiation exposure to indicate that a 
further medical opinion should be obtained.  

The January 2007 opinion from the Under Secretary is strong 
evidence against a relationship between the Veteran's 
exposure to ionizing radiation and his prostate cancer, and 
given the lack of probative evidence in favor of such a 
relationship, service connection for prostate cancer as a 
radiogenic disease under 38 C.F.R. § 3.311 is not warranted.
As noted, a claimant is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee, 34 F.3d at 1042.  However, in this case, no evidence 
(other than the above discussed treatise) has been submitted 
to establish that prostate cancer is the result of exposure 
to ionizing radiation during active service or otherwise 
related to his service.

While the Veteran may believe that his prostate cancer is 
related to service and exposure to ionizing radiation 
therein, his statements are not competent evidence as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  The question is a complex medical question not 
capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the Veteran's 
claim of service connection for prostate cancer, and the 
reasonable doubt doctrine is not for application.  Hence, the 
claim must be denied. 

Increased Rating for Residuals of Right Tibia/Fibula 
Fracture, Post ORIF

Service connection for fracture of the right tibia and fibula 
was granted in September 1968.  A noncompensable rating was 
assigned from May 1968.  A September 1997 rating decision 
increased the rating to 10 percent from March 1997.  A 
December 1999 rating decision increased the rating further to 
30 percent from March 1999.  The Veteran's current claim for 
an increased rating was filed in November 2003; hence, the 
primary focus is on the current level of the Veteran's 
disability, i.e., the period starting from one year prior to 
the Veteran's claim for an increased rating.  38 C.F.R. 
§ 3.400(o)(2).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Consideration of functional loss due to pain is 
not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 30 
percent rating assigned to the Veteran's right ankle 
disability exceeds the maximum available based on limitation 
of motion.

As the right ankle disability is now rated 30 percent, the 
focus is on Codes that provide for ratings in excess of 30 
percent for ankle disability.  

The current 30 percent rating is warranted for malunion of 
the tibia and fibula with marked knee or ankle disability.  A 
40 percent rating is warranted for nonunion with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  

A 40 percent rating is warranted for ankylosis of an ankle in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Code 5270.

A July 2004 statement from the Veteran indicates he was 
trying to walk more, and that such activity was causing him 
more pain and spasms in his ankle, particularly at night.  He 
noted that he had difficulty sleeping because of these 
symptoms.

On June 2005 VA orthopedic examination, the Veteran reported 
pain of 7-8 on a 10 pain scale, with, and following, walking, 
and daily flare-ups of swelling, redness, and heat.  He 
reported that he feels like his ankle joint "kicks out from 
under" him sometimes after getting up in the morning.  He 
did not use a walking assistive device.  He was independent 
in his activities of daily living, but noted that he had to 
hang on to something when putting on his pants.  He reported 
having difficulty walking more than two blocks due to his 
ankle condition and his nonservice-connected peripheral 
vascular disease.  

On examination, the Veteran walked with a slight limp 
favoring the right leg.  His right medial ankle appeared to 
be slightly larger than the left with bony enlargement, but 
there was no tissue swelling or redness.  Muscles of the 
bilateral calves appeared symmetrical.  There was no 
crepitation or tenderness.  The Veteran gave little effort on 
active ranges of motion, which were noted as:  no 
dorsiflexion or eversion; plantar flexion, 0 to 25 degrees; 
inversion, 0 to 20 degrees.  Passive ranges of motion were:  
dorsiflexion, 0 to 10 degrees; plantar flexion, 0 to 35 
degrees; inversion, 0 to 30 degrees; eversion, 0 to 10 
degrees.  The ankle was passively moved through circumduction 
without locking or catching.  The Veteran reported pain in 
the ankle with all movements.  There was no additional 
limitation of motion and no fatigue noted after repetitive 
use.  There was no joint laxity noted with manual 
manipulation.  X-rays revealed a healed distal tibial 
fracture, likely healed lateral malleolar fracture, and a 
healed medial malleolar fracture with a continuing screw; the 
diagnosis was degenerative joint disease of the right ankle 
joint.  The examiner noted the Veteran also had nonservice-
connected disabilities of restless leg syndrome and bilateral 
lower extremity peripheral vascular disease status post 
bypass surgeries of the femoral/popliteal arteries.

Here, the evidence described above does not show any of the 
pathology which would warrant a rating in excess of 30 
percent for tibia/fibula or ankle disability, i.e., nonunion 
of the fracture with loose motion requiring a brace or any 
ankylosis of the ankle at any time during the appeal period 
under consideration.  

The Board has also considered whether the Veteran could be 
assigned a separate rating based on the surgical scar from 
the ORIF procedure.  38 C.F.R. § 4.118, Codes 7803-7805.  
Code 7803 provides a 10 percent rating for superficial, 
unstable (frequent loss of covering of the skin over the 
scar) scars.  Code 7804 provides a 10 percent rating for a 
superficial scar that is painful on examination.  Code 7805 
provides for a rating based upon the limitation of function 
of the affected part. 

On July 2005 VA examination, the examiner noted the Veteran 
had a very faint, well healed flesh colored scar at the right 
medial malleolus.  The scar was not noted to be superficial, 
unstable, painful, or to limit function.  Hence, as the scar 
is essentially asymptomatic, the preponderance of the 
evidence is against a finding that a separate compensable 
rating is warranted for the scar.  38 C.F.R. § 4.118, Codes 
7803-7805.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extraschedular basis. Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating. First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right ankle disability is inadequate. A comparison 
between the level of severity and symptomatology of the 
Veteran's right ankle disability with the established 
criteria found in the rating schedule for such a disability 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
service-connected right ankle disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  On June 2005 VA 
examination, the Veteran reported having been retired for the 
last five years from his job as a handyman.  The Board notes 
that the Joint Motion indicated that in a March 1997 
statement the Veteran reported being unable to work for 
several years because he was unable to do much walking or 
lifting as a result of pain and swelling in his service-
connected right ankle.  Additionally, the Joint Motion notes 
that on July 1999 VA examination, the Veteran reported being 
unable to stand on ladders and do roofing jobs due to his 
ankle.  [Notably, both statements referred to by the Joint 
Motion are outside of the appeal period under consideration.]  
A review of the March 1997 statement shows the Veteran was 
reporting that he had been unable to work or walk for several 
years because of an artery blockage and that since he had a 
bypass surgery for that he had been unable to do much walking 
or lifting because of pain and swelling of the right ankle.  
Hence, his statement clearly describes how his nonservice-
connected peripheral vascular disease affected his employment 
at that time and does not show that his service-connected 
right ankle disability caused him to be unable to work for 
several years.  Again, it is notable that this statement was 
also made outside of the appeal period under consideration.  
While the Veteran indicated in June 2005 that he had been 
retired for five years from his employment as a handyman, he 
did not report that his retirement occurred because of 
problems with his service-connected right ankle disability.  
Statements during the appeal period do not indicate that his 
service-connected right ankle disability caused him 'marked' 
interference with employment (beyond that contemplated by the 
applicable rating criteria) or frequent hospitalizations, or 
other factors of like gravity such that application of the 
regular schedular standards is rendered impracticable.  

In short, there is nothing in the record to indicate that the 
service-connected right ankle disability caused impairment 
with employment during the appeal period under consideration 
over and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for an increased rating for residuals of 
right tibia/fibula fracture, post ORIF, and it must be 
denied. 


ORDER

Service connection for prostate cancer is denied.

A rating in excess of 30 percent for residuals of right 
tibia/fibula fracture, post ORIF is denied.


REMAND

As noted above, the record establishes that the Veteran was 
exposed to ionizing radiation during participation in 
Operation CASTLE during service in 1954.  Additionally, the 
Board notes that on October 1955 separation examination from 
the Veteran's first period of service, a systolic murmur was 
noted to be present at the apex; the murmur did not increase 
with exercise; and no cardiac history or symptoms were noted.  

The evidence shows the Veteran has hypertension and 
arteriosclerotic peripheral vascular disease.  The Veteran 
has alleged that his cardiovascular and vascular diseases are 
related to his exposure to ionizing radiation during service.  
Such disabilities are not radiogenic diseases under 38 C.F.R. 
§ 3.311(b)(2).  However, § 3.311(b)(4) provides that if a 
Veteran submits competent scientific or medical evidence that 
the claimed condition is a radiogenic disease, then the claim 
should be considered under the provisions of § 3.311.  

In August 2003, the Veteran's attorney submitted treatise 
evidence indicating an increased risk of cardiovascular 
disease after radiation exposure.  Specifically, this 
evidence notes that the "association of atomic bomb 
radiation and cardiovascular disease has been examined 
recently by incidence studies and prevalence studies of 
various endpoints of atherosclerosis; all endpoints indicated 
an increase of cardiovascular disease in the exposed group.  
It is almost certain that the cardiovascular disease is 
higher among atomic bomb survivors."  This evidence also 
indicates that epidemiological studies of a population living 
near Chernobyl exposed to lower levels of radiation "have 
provided evidence of cardiovascular disease being a 
significant late effect at relatively low doses of 
radiation."  Hence, such evidence indicates there may be an 
association between radiation exposure and cardiovascular/ 
vascular disease.  Therefore, 38 C.F.R. § 3.311(b)(4) applies 
and a remand to undertake the development outlined in 
38 C.F.R. § 3.311, including obtaining a dose estimate for 
cardiovascular and vascular disease and a VA opinion, is 
required. 

The record reflects the Veteran receives ongoing VA 
treatment.  The most recent VA treatment records that have 
been associated with the claims file are from June 2005.  As 
updated treatment records may contain evidence regarding 
cardiovascular or vascular disease, and if pertinent to the 
Veteran's claim, are constructively of record, such records 
must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO must obtain any updated VA 
treatment records since at least June 2005 
that have not already been associated with 
the claims file.

2.  The RO should undertake the 
development outlined in 38 C.F.R. § 3.311, 
including obtaining a dose estimate from 
the DTRA for cardiovascular and vascular 
disease.  As to the dose estimate, if the 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant notified in writing.

3.  After completion of the foregoing, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
Veteran's claims folder to be reviewed by 
a cardiologist.  Based on a review of the 
claims folder and the studies filed by the 
Veteran's attorney, the cardiologist 
should address the following questions as 
to the Veteran's cardiovascular/vascular 
disease:

A) What are the Veteran's current 
cardiovascular and vascular diagnoses?

B)	Is it at least as likely as not (i.e., 
a 50 percent or better probability) that 
the Veteran's cardiovascular or vascular 
disease was caused by exposure to ionizing 
radiation during Operation CASTLE (i.e. 
can the cardiovascular or vascular disease 
be considered a radiogenic disease?)?

C)	Is it at least as likely as not (i.e. a 
50 percent or better probability) that any 
current cardiovascular or vascular disease 
diagnosis is otherwise related to the 
Veteran's service, to include findings of 
a systolic murmur on October 1955 
examination?

4.  If the examiner finds that 
cardiovascular or vascular disease is a 
radiogenic disease, then the RO must refer 
the file to the Under Secretary For 
Benefits for appropriate action and 
consideration under 38 C.F.R. § 3.311(c).

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the Veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


